Name: Commission Regulation (EEC) No 359/81 of 11 February 1981 reintroducing the levying of customs duties applicable to fabric and other articles of asbestos, falling within subheadings 68.13 B II and III and originating in South Korea, benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3322/80
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 39/28 Official Journal of the European Communities 12. 2 . 81 COMMISSION REGULATION (EEC) No 359/81 of 11 February 1981 reintroducing the levying of customs duties applicable to fabric and other articles of asbestos , falling within subheadings 68.13 B II and III and originating in South Korea, benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3322/80 of the customs duties be reintroduced ; whereas the customs duties in respect of the products in question must therefore be reintroduced in respect of South Korea, HAS ADOPTED THIS REGULATION : Article 1 As from 15 February 1981 the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3322/80 , shall be reintroduced on imports into the Community of the following products, origi ­ nating in South Korea : CCT heading Description No THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3322/80 of 16 December 1980 establishing a multi ­ annual scheme of generalized tariff preferences and its application for 1981 in respect of certain industrial products originating in developing countries ( ! ), and in particular Article 10 thereof, Having regard to Council Regulation (EEC, Euratom) No 3308/80 of 16 December 1980 on the replace ­ ment of the European unit of account by the ECU in Community legal instruments ^), Whereas, in pursuance of Articles 1 and 9 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; Whereas, as provided for in Article 10 ( 1 ) of that Regu ­ lation, as soon as the individual ceilings in question are reached at Community level , the Commission, either acting on its own initiative or once a Member State has requested it to do so, shall reintroduce the levying of customs duties on imports of the products in question ; Whereas, in the case of fabric and other articles of asbestos, falling within subheadings 68.13 B II and III , the individual ceiling was fixed at 850 000 ECU ; whereas, on 10 February 1981 , the amounts of imports into the Community of the products in question, origi ­ nating in South Korea, reached the ceiling in ques ­ tion ; whereas Germany has requested that the levying 68.13 Fabricated asbestos and articles thereof (for example, asbestos board, thread and fabric ; asbestos clothing, asbestos jointing), rein ­ forced or not, other than goods falling within heading No 68.14 ; mixtures with a basis of asbestos and mixtures with a basis of asbestos and magnesium carbonate and articles of such mixtures : B. Articles of asbestos : II . Fabric III . Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 February 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 354, 29 . 12. 1980, p . 114. (2) OJ No L 345, 20 . 12. 1980, p . 1 .